DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 9-11 contain handwritten numerals and lead lines that are too light and heard to read, especially in fig. 10 where it is difficult to ascertain where all the lead lines point to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by US 20150107385 to Mullins et al.
Mullins discloses an apparatus for transferring torque comprising: a main tool body 6/7; a main tool shaft 10 disposed in the main tool body; a power screw male thread 40 disposed around the main tool shaft; a power screw female thread 2 movably engaged with the power screw male thread; a gear assembly 1 connected to the power screw female thread; a clutch connected to the gear assembly (claims 2-4; paragraphs 0004-0005), the clutch having an engaged position (figs. 3-4; splines 36 are engaged with splines 38) and a disengaged position (figs. 1-2; splines 36 are disengaged from splines 38), the clutch and gear assembly cooperating to restrict rotation of the power screw female thread when the clutch is in its engaged position, the clutch and gear assembly cooperating to permit rotation of the power screw female thread when the clutch is in its disengaged position; and a set of slips 46 connected to the main tool body, the set of slips having a set position in which the set of slips are adapted to engage a tubular member (figs. 5-6), the set of slips having a released position in which the set of slips are adapted to disengage from the tubular member (figs. 1-2), the set of slips being moved into the set position when the clutch is in its engaged position, and the set of slips being moved into the released position when the clutch is in its disengaged position (paragraphs 0014-0017).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140151067 teaches an apparatus very similar to the currently claimed invention, but notably lacks a gear assembly.  US 20090321086 teaches an apparatus very similar to the currently claimed invention, but notably lacks a clutch that is engaged/disengaged.  US 3131586 teaches an apparatus very similar to the currently claimed invention, but notably lacks the power screw male/female threads as particularly claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674